 Case 1:18-cv-15524-JHR-JS Document 21 Filed 03/04/20 Page 1 of 1 PageID: 71


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

DENNIS MAURER,                             :
                                           :
            Plaintiff,                     :
                                           :
vs.                                        :                Case No. 1:18-cv-15524-JHR-JS
                                           :
JDKD ENTERPRISES, L.P.,                    :
                                           :
                                           :
            Defendant.                     :
__________________________________________ :

                   STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, DENNIS
MAURER, and the Defendant, JDKD ENTERPRISES, L.P., pursuant to the Federal Rule of
Civil Procedure 41(a)(1)(A)(ii), that the above-captioned action be dismissed with prejudice, a
resolution of all matters in dispute having been made pursuant to a Settlement Agreement
executed between the parties. The parties have stipulated in their agreement that the Court retain
jurisdiction to enforce the terms and conditions of the Settlement Agreement.
Respectfully Submitted,


     /s/ Jon G. Shadinger Jr.
  _________________________________                 /s/ Melissa J. Kanbayashi
                                                    ___________________________________
  Jon G. Shadinger Jr., Esq.                        Melissa J. Kanbayashi, Esq.
  Shadinger Law, LLC                                Marks, O'Neill, O'Brien, Doherty & Kelly, P.C.
  PO Box 279                                        Cherry Tree Corporate Center, Suite 501
  Estell Manor, NJ 08319                            535 Route 38 East
  Tel: (609) 319-5399                               Cherry Hill, NJ 08002
  Fax: (314) 898-4053                               Tel: (856) 663-4300
  js@shadingerlaw.com                               Fax: (856) 663-4439
  Attorney for Plaintiff                            mkanbayashi@moodklaw.com
                                                    Attorney for Defendant



       March 4, 2020
Dated: ______________
